61 F.3d 661
Michael WEEMS, Appellee,v.Donna McCONDICHIE, Appellant.
No. 94-3302.
United States Court of Appeals,Eighth Circuit.
Aug. 2, 1995.Rehearing En Banc Denied as Moot Aug. 25, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
On the court's own motion, the opinion and judgment of April 7, 1995 are hereby vacated.


1
This case is remanded to the district court for consideration in light of the Supreme Court's holding in Sandin v. Conner, --- U.S. ----, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).  The district court should consider whether Sandin ought to be applied to this case, and, if so, what effect, if any, such an application would have on the outcome of this case.